t c memo united_states tax_court ahmad misbah sheikh petitioner v commissioner of internal revenue respondent docket no filed date ahmad misbah sheikh pro_se steven g cappellino and mohammad s sohail student for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the issues remaining1 for decision are whether petitioner is entitled to petitioner concedes that he is not entitled to file as a continued claim dependency_exemption deductions and child tax_credits for his two children m m s and m a s unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in michigan when the petition was filed petitioner was married to mymoona fathima syed ms syed until date they had two children m m s and m a s who were born in and respectively in date ms syed and the children moved into the home of ms syed’s parents mr haffeez abdul and ms shahnaz syed maternal grandparents in new york mr abdul’s employer_provided the home rent free on date petitioner and ms syed signed a consent judgment of divorce consent judgment in the circuit_court continued head_of_household and that he is not entitled to a standard_deduction of dollar_figure it is the policy of the court to identify minors only by their initials see rule a oakland county michigan family division the consent judgment provided that custody of m m s and m a s would be decided at a later date by a new york court and ordered petitioner to pay child_support of dollar_figure per month to ms syed the consent judgment did not address whether petitioner or ms syed was entitled to claim the dependency_exemption deductions or child tax_credits for m m s and m a s for federal_income_tax purposes on date the new york family court erie county entered a decision and order awarding custody of m m s and m a s to ms syed the decision and order did not address whether petitioner or ms syed was entitled to claim the dependency_exemption deductions or child tax_credits for m m s and m a s for federal_income_tax purposes petitioner paid child_support of dollar_figure for m m s and m a s to ms syed in he also paid dollar_figure for medical insurance and dollar_figure for dental insurance for himself and the children petitioner did not know at the time of trial the amount of the insurance premiums attributable to coverage for the children on brief petitioner claims that medical insurance was dollar_figure and dental insurance was dollar_figure for the children m m s and m a s lived with ms syed and their maternal grandparents in new york in the maternal grandparents reported wage income of dollar_figure on their form 1040a u s individual_income_tax_return they also claimed dependency_exemption deductions child tax_credits and the earned_income_credit for m m s and m a s petitioner reported wage income of dollar_figure on his form 1040a he also claimed dependency_exemption deductions and child tax_credits for m m s and m a s respondent rejected petitioner’s electronically filed form 1040a because the maternal grandparents claimed m m s and m a s as dependents on their form 1040a petitioner thereafter filed a paper form 1040a claiming the dependency_exemption deductions and child tax_credits for m m s and m a s he did not attach form_8332 release of claim to exemption for child of divorced or separated parents or its equivalent to his paper form 1040a petitioner is unaware of the amount of support the maternal grandparents provided for m m s or m a s in he also is unaware of the financial resources the maternal grandparents had in to provide support for m m s or m a s he testified however that the maternal grandparents have so much excess of money they don’t have any problem he also testified that in m m s ’ and m a s ’ housing school and transportation were free opinion petitioner has neither claimed nor shown that he satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent accordingly petitioner bears the burden_of_proof see rule a i dependency_exemption deductions sec_151 and c allows taxpayers an annual exemption deduction for each dependent as defined in sec_152 a dependent is either a qualifying_child or a qualifying_relative sec_152 the requirement is disjunctive and accordingly satisfaction of either the qualifying_child requirement or the qualifying_relative requirement allows the individual to be claimed as a dependent a qualifying_child must meet the following four statutory requirements relationship --the individual dependent is the taxpayer’s child a descendant of the taxpayer’s child the taxpayer’s brother sister stepbrother or stepsister or a descendant of any such relative sec_152 residence --the individual has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year sec_152 age --the individual must not have attained the age of or must be a student who has not attained the age of sec_152 a support --the individual has not provided over one-half of the individual’s own support sec_152 the parties stipulated that m m s and m a s resided in new york with ms syed and their maternal grandparents in thus m m s and m a s did not have the same principal_place_of_abode as petitioner for more than one-half of the taxable_year see sec_152 accordingly neither m m s nor m a s is petitioner’s qualifying_child under sec_152 a qualifying_relative must meet the following four statutory requirements relationship --the individual dependent is the taxpayer’s child a descendant of the taxpayer’s child the taxpayer’s brother sister stepbrother or stepsister the taxpayer’s father or mother or an ancestor of either the taxpayer’s stepfather or stepmother a son or daughter of the taxpayer’s brother or sister a brother or sister of the taxpayer’s father or mother a son-in-law daughter-in-law father-in-law mother-in-law brother-in-law or a taxpayer must establish the total cost of support expended on behalf of a dependent from all sources sec_1_152-1 income_tax regs the term support includes items such as food shelter clothing medical and dental care education and the like and certain government benefits sec_1_152-1 and ii income_tax regs sister-in-law or an individual other than an individual who at any time during the taxable_year was the taxpayer’s spouse determined without regard to sec_7703 who has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household during the taxable_year sec_152 gross_income --the individual’s gross_income for the taxable_year is less than the exemption_amount dollar_figure for sec_152 support --the taxpayer provides over one-half of the individual’s support for the taxable_year sec_152 not a qualifying_child --the individual is not a qualifying_child of the taxpayer or of any other taxpayer for the taxable_year sec_152 petitioner did not substantiate the amount of m m s ’ or m a s ’ support from all sources in see supra note thus petitioner did not establish that he provided over one-half of either child’s support for see sec_152 in addition petitioner has not established that neither m m s nor m a s is a qualifying_child of any other taxpayer for eg the maternal grandparents see sec_152 accordingly neither m m s nor m a s is petitioner’s qualifying_relative under sec_152 sec_152 however provides a special rule whereby a noncustodial_parent may be entitled to claim a dependency_exemption deduction for a child notwithstanding the residency requirement of sec_152 the support requirement of sec_152 or the so called tie-breaking rule_of sec_152 a child will be treated as the noncustodial parent’s qualifying_child or qualifying_relative if the following five statutory requirements are met support --the child receives over one-half of child’s support during the calendar_year from the child’s parents sec_152 parents --the parents are divorced or legally_separated under a decree of divorce or separate_maintenance are separated under a written_separation_agreement or live apart at all times during the last months of the calendar_year id custody --the child is in the custody of one or both parents for more than one-half of the calendar_year sec_152 custodial_parent releases claim to exemption --the custodial_parent signs a written declaration in such manner and form as the secretary may prescribe that the custodial_parent will not claim the child as a dependent for the taxable_year sec_152 noncustodial_parent attaches release to return --the noncustodial_parent attaches the written declaration to the noncustodial parent’s return for the taxable_year sec_152 petitioner did not substantiate the amount of m m s ’ or m a s ’ support from all sources in thus petitioner did not establish that he and ms syed provided over one-half of their support for see sec_152 see also 55_tc_538 taxpayer failed to show that children received over one-half of their support from their divorced parents thus sec_152 did not apply frazier v commissioner tcmemo_1973_21 petitioner also did not attach a form_8332 or its equivalent to his return see sec_152 accordingly neither m m s nor m a s is treated as petitioner’s qualifying_child or qualifying_relative under sec_152 ii child tax_credits a taxpayer may claim a child_tax_credit for each qualifying_child sec_24 a qualifying_child for purposes of sec_24 is a qualifying_child as defined in sec_152 who has not attained the age of sec_24 because we have concluded that neither m m s nor m a s is petitioner’s qualifying_child nor treated as such under sec_152 he is not entitled to child tax_credits for them respondent’s determination is sustained to reflect the foregoing decision will be entered for respondent
